 

Exhibit 10.1

 

Triple Net Lease

 

 

 

PARTIES

 

 

This Lease is executed in duplicate in Mountain View, California, this 26th day
of April, 2017, by and between ZIC 1212 Terra Bella LLC, a California limited
liability company, and Iridex Corporation, a Delaware corporation, hereinafter
referred to respectively as “Lessor” and “Lessee”, without regard to number or
gender.

 

PREMISES

 

1.  Lessor hereby leases to Lessee, and Lessee hires from Lessor, those certain
premises, hereinafter referred to as “the Premises,” situated in the City of
Mountain View, County of Santa Clara, State of California, and more particularly
described as follows: the approximately 37,166 rentable square foot office
building commonly known as 1212 Terra Bella Avenue (the “Building”), together
with the parcel of land underlying the Building, as more particularly described
on Exhibit A attached to this Lease.  Such lease shall include the exclusive
right to use all of the parking spaces on the Premises.

 

Lessor and Lessee acknowledge that they previously entered into that certain
Lease of the Premises dated as of December 6, 1996, as amended by a Lease
Amendment and Extension dated as of September 15, 2003, a Second Lease Amendment
and Extension dated as of December 22, 2008, a Third Amendment to Lease dated as
of August 4, 2014, and a Fourth Amendment to Lease dated January 31, 2016
(collectively, the “Existing Lease”), and that the term of the Existing Lease
will expire on February 28, 2019.  

 

USE

 

2.  The Premises shall be used and occupied by Lessee solely for the following
purposes: design, testing, manufacturing, assembly, sales, office,
administration, and research and development, and for no other purpose without

1  

--------------------------------------------------------------------------------

 

the prior written consent of Lessor, which may be granted or withheld in its
sole and absolute discretion.                  

 

TERM; LESSOR’S EARLY TERMINATION RIGHT

 

3.  The term of this Lease (the “Term” or “term”) shall commence on March 1,
2019 (the “Commencement Date”), and shall end on the last day of February, 2022.

 

Notwithstanding anything in this Lease to the contrary, Lessor shall have the
right, in its sole and absolute discretion, to terminate this Lease by giving
written notice to Lessee at least thirty (30) months prior to the effective date
of termination.  If Lessor exercises such right, then this Lease shall terminate
on such date as though it were the natural expiration of the term of this Lease.

 

RENTAL

 

4.  Base Monthly Rent shall be payable to the Lessor without defense, deduction
or offset at the address set forth in paragraph 23 below, or at such other place
or places as may be designated from time to time by the Lessor, in the following
amounts:

 

On March 1, 2019, and on the first day of each succeeding month to and including
February 1, 2020, One Hundred Nine Thousand Six Hundred Thirty Nine and 70/100
Dollars ($109,639.70) shall be due and payable as Base Monthly Rent.

 

On March 1, 2020 and on the first day of each succeeding month to and including
February 1, 2021, One Hundred Twelve Thousand Nine Hundred Twenty-Eight and
89/100 Dollars ($112,928.89) shall be due and payable as Base Monthly Rent.

 

On March 1, 2021 and on the first day of each succeeding month to and including
February 1, 2022, One Hundred Sixteen Thousand Three Hundred Sixteen and 76/100
Dollars ($116,316.76) shall be due and payable as Base Monthly Rent.

 

Base Monthly Rent shall be paid monthly in advance. In addition, Lessee shall
pay to Lessor on the first day of each month during the term hereof, as
additional rent, a monthly management fee (the “Management Fee”) equal to three
percent (3%) of the Base Monthly Rent then due. All other costs and charges
payable by Lessee in accordance with the terms of this Lease (including but not
limited to property taxes, insurance premiums and maintenance costs) shall be
deemed to

2  

--------------------------------------------------------------------------------

 

be additional rent.  All Base Monthly Rent and additional rent shall constitute
“rent” for all purposes.  Except as otherwise provided in this Lease, all
additional rent shall be due within thirty (30) days after delivery of Lessor’s
invoice.

 

SECURITY DEPOSIT

 

5.  Pursuant to the Existing Lease, Lessor currently is holding a deposit in the
amount of Forty-Six Thousand Four Hundred Fifty-Seven and 50/100 Dollars (the
“Existing Security Deposit”) as security for the full and faithful performance
of each Lessee’s obligations under the Existing Lease.  Lessor shall continue to
hold the Existing Security Deposit from and after the Commencement Date under
this Lease as security for the full and faithful performance by Lessee of every
term, provision, covenant and condition of this Lease.  If Lessor uses any
portion of the Existing Security Deposit to cure any default beyond applicable
notice and cure periods by Lessee under the Existing Lease, Lessee shall
replenish the security deposit to the original amount within ten (10) days of
written notice from Lessor.  

 

In the event Lessee defaults beyond applicable notice and cure periods in
respect of any of the terms, provisions, covenants or conditions of this Lease,
including, but not limited to the payment of rent, Lessor may use, apply or
retain the whole or any part of such security for the payment of any rent in
default, to compensate Lessor for any damages arising from an Event of Default,
or for any other sum which Lessor may spend or be required to spend by reason of
Lessee’s default, including, without limitation, any costs incurred by Lessor in
dealing with any of Lessee’s property left on the Premises at the expiration or
termination of this Lease.  If Lessor uses any portion of the security deposit
to cure any default by Lessee hereunder, Lessee shall replenish the security
deposit to the original amount within ten (10) days of written notice from
Lessor.  Lessee’s failure to do so shall constitute a material breach of this
Lease and an Event of Default.  Should no default exist as of the expiration of
the term of this Lease, the security or any balance thereof shall be returned to
Lessee or, at the option of Lessor, to the last assignee of Lessee’s interest in
this Lease within thirty (30) days after the expiration of the term hereof or
after Lessee has surrendered the Premises, whichever is later.  Lessee shall not
be entitled to any interest on said security deposit.  Lessor shall not be
required to keep the

3  

--------------------------------------------------------------------------------

 

aforesaid deposit in a separate account but may commingle said funds with
Lessor’s other accounts.  Lessee hereby waives the provisions of Section 1950.7
of the California Civil Code, or any successor statute, and all other provisions
of law, now or hereafter in effect, which (i) establish the time frame by which
a lessor must refund a security deposit under a lease, and/or (ii) provide that
a lessor may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by a lessee
or to clean the premises, it being agreed that Lessor may, in addition, claim
those sums specified in this Section above and/or those sums reasonably
necessary to compensate Lessor for any loss or damage caused by Lessee's default
of the Lease, as amended hereby, including, but not limited to, all damages or
rent due upon termination of this Lease pursuant to Section 1951.2 of the
California Civil Code.

 

POSSESSION

 

6.  Lessee and Lessor acknowledge that Lessee is currently in possession of the
Premises and subject to the terms and conditions in the Existing Lease and this
Lease, Lessee shall be deemed to have accepted possession of the Premises under
this Lease as of the Commencement Date.

 

ACCEPTANCE OF PREMISES AND SURRENDER

 

7.  By entry hereunder, the Lessee accepts the Premises from Lessor in its “as
is”, “where is” condition.  Lessor has made no representations or warranties
respecting the Premises and Lessee has had the opportunity to investigate and
inspect the Premises and has satisfied itself that the Premises are suitable for
the Lessee’s intended use thereof and that such use is in compliance with
applicable zoning laws and codes.  Except as set forth in paragraph 36 below,
Lessor shall have no obligation to contribute toward any improvements to the
Premises whatsoever.  The Lessee agrees on the last day of the term hereof, or
on sooner termination of this Lease, to surrender to Lessor the Premises, which
shall, except as otherwise provided in paragraph 9 below, include all
Alterations, additions, and improvements which may have been made in, to, or on
the Premises by or on behalf of Lessor or Lessee, in the same condition existing
as of the Commencement Date, excepting for such wear and tear as would be normal
for the period of the Lessee’s occupancy, casualties, condemnation, the presence
of Hazardous Materials (other than those released or emitted by Lessee or its
agents, employees, contractors, or other invitees), and repairs that Lessee is

4  

--------------------------------------------------------------------------------

 

not responsible for under the express terms of this Lease.  Lessee, on or before
the end of the term or sooner termination of this Lease, shall remove all
Lessee’s personal property and trade fixtures from the Premises and all property
not so removed shall be deemed to be abandoned by the Lessee.  If the Premises
are not surrendered at the end of the term or sooner termination of this Lease,
the Lessee shall indemnify the Lessor against loss or liability resulting from
delay by the Lessee in so surrendering the Premises including, without
limitation, any claims made by any succeeding lessee founded on such delay.

 

For purposes of Section 1938 of the California Civil Code, Lessor hereby
discloses to Lessee, and Lessee hereby acknowledges, that the Premises have not
undergone inspection by a Certified Access Specialist (CASp). Pursuant to
Section 1938 of the Civil Code, upon at least thirty (30) days’ prior written
notice to Lessor, Lessee shall have the right to require a CASp inspection of
the Premises.  If Lessee requires a CASp inspection of the Premises, then: (a)
Lessor and Lessee shall mutually agree on the arrangements for the time and
manner of the CASp inspection during such 30-day period; (b) the contract with
the CASP inspector shall require the inspector to perform the inspection in
accordance with the standard of care applicable to experts performing such
inspections, Lessor shall be an intended third party beneficiary of such
contract, and the contract shall otherwise comply with the provisions of
paragraph 9 of this Lease; (c) the CASp inspection shall be conducted (i) at
Lessee's sole cost and expense, (ii) by a CASp reasonably approved in advance by
Lessor, (iii) in a manner reasonably satisfactory to Lessor, and (iv) shall be
addressed to, and, upon completion, promptly delivered to, Lessor and Lessee;
(d) the information in the inspection shall not be disclosed by Lessee to anyone
other than contractors, subcontractors, and consultants of Lessee who are
retained by Lessee to complete any repairs or correct violations to the extent
that Lessee has agreed to undertake such repairs or corrections or who otherwise
have a need to know the information therein and who are directed not to further
disclose such information; and (e) pursuant to paragraph 14, Lessee or Lessor,
as the case may be, shall correct any violations of the construction related
accessibility standards within or relating to the Premises.

 

NOTICE:  A Certified Access Specialist (CASp) can inspect the subject premises
and determine whether the subject premises

5  

--------------------------------------------------------------------------------

 

comply with all of the applicable construction related accessibility standards
under state law.  Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant.  The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs to correct violations of the
construction related accessibility standards within the premises.

 

 

USES PROHIBITED

 

8.  Lessee shall not commit, or suffer its agents, employees or contractors to
commit, any waste upon the Premises, or any nuisance, or other act or thing
which may disturb the quiet enjoyment of any other lessee in or around the
buildings in which the Premises may be located, or allow any sale by auction
upon the Premises, or allow the Premises to be used by Lessee’s agents,
employees or contractors for any improper, unlawful or objectionable purpose, or
place any loads upon the floor, walls, or roof which endanger the structure, or
place any harmful liquids in the drainage system of the building.  No waste
materials or refuse shall be dumped by Lessee’s agents, employees, contractors
or other invitees upon any part of the Premises outside of the building
proper.  No materials, supplies, equipment, finished products or semi-finished
products, raw materials or articles of any nature shall be stored by Lessee’s
agents, employees, contractors or other invitees upon any portion of the
Premises outside of the buildings proper, and except as otherwise expressly
provided herein, Lessee shall conduct all activities indoors.  Lessee shall not
permit any food truck or other retail business to conduct sales from any portion
of the Premises, except with Lessor’s prior written consent, which consent
Lessor may condition upon receipt of reasonable evidence that such business
maintains liability insurance satisfactory to Lessor, and naming Lessor as an
additional insured.  Lessee shall be solely responsible for any act or omission
of any retail business operating on the Premises at Lessee’s request or with its
consent, authorization or permission, whether actual or implied, and whether
with or without Lessor’s consent.

 

ALTERATIONS AND ADDITIONS

6  

--------------------------------------------------------------------------------

 

 

9.  Lessee shall make no alterations, additions or improvements to the Premises
or any part thereof (collectively “Alterations”) without obtaining the prior
written consent of the Lessor.  Lessor’s consent to any Alterations that may
damage or adversely affect the Building’s structure or the roof or the HVAC,
electrical, mechanical, plumbing, or life-safety equipment systems may be
withheld in Lessor’s sole and absolute discretion.  All Alterations shall be in
accordance with plans and specifications approved by Lessor and shall be carried
out by a reputable licensed contractor and in compliance with all applicable
laws, codes, rules and regulations.  The Lessor may impose as a condition to the
aforesaid consent such additional requirements as Lessor may deem necessary in
Lessor’s reasonable discretion, including without limitation requirements
respecting the manner in which the work is done, Lessor’s right of approval of
the contractor by whom the work is to be performed, and the times during which
it is to be accomplished.  Upon written request of Lessor at the time it
consents to any Alteration, Lessee shall, at its sole expense and prior to the
expiration or earlier termination of the Lease, remove any such Alteration
installed by or for Lessee and repair any damage resulting from such removal. At
Lessor’s request, Lessee also shall remove at its sole expense and prior to the
expiration or earlier termination of the Lease any Alterations that were made
without Lessor’s prior written consent and repair any damage resulting from such
removal.  All Alterations shall, upon completion, become part of the Premises
and the property of the Lessor. All Alterations not specified to be removed as
set forth above shall at the expiration or earlier termination of the Lease
remain upon and be surrendered with the Premises.  All movable furniture,
business and trade fixtures, and machinery and equipment shall remain the
property of the Lessee and may be removed by the Lessee at any time during the
Lease term.  Items which are not to be deemed as movable furniture, business and
trade fixtures, or machinery and equipment shall include heating, lighting,
electrical systems, air conditioning, partitioning, carpeting, or any other
installation which has become an integral part of the Premises.  The Lessee will
give the Lessor five (5) business days’ notice prior to the commencement of any
Alterations work and will at all times permit notices of non-responsibility to
be posted and to remain posted until the completion of
Alterations.  Notwithstanding anything to the contrary in this Section 9, Lessee
may construct non-structural Alterations in the

7  

--------------------------------------------------------------------------------

 

Premises without Lessor’s prior approval (but with at least ten (10) business
days’ prior notice to Lessor), if (a) the cost of any such project does not
exceed Twenty-Five Thousand Dollars ($25,000), (b) such Alterations are entirely
located in the interior of the Building, (c) do not adversely affect the
Building’s HVAC, electrical, mechanical, plumbing, sprinklers or life-safety
systems and equipment, (d) do not require the issuance of a building permit, and
(e) are not visible from the exterior of the Building.

 

MAINTENANCE OF PREMISES

 

10.  Lessee shall, at Lessee’s sole cost, keep and maintain the interior of the
Premises and every part thereof, including but not limited to, glass and
glazing, plumbing and electrical systems, any store front and all components of
the interior of the Premises in good order, condition, and repair, and in the
event Lessee fails to keep and maintain any part of the Premises as required
hereunder to Lessor’s maintenance standards as determined by Lessor in its
reasonable discretion from time to time, then after ten (10) days after Lessor’s
notice to Lessee to cure such breach, Lessor may make such repairs or do such
maintenance at Lessee’s expense and Lessee shall pay the cost thereof as
additional rent.  Lessor shall, at Lessor’s cost and expense, maintain the
structural integrity of the exterior walls, structural portions of the roof,
foundations and floors, except that Lessee shall pay, as additional rent, the
cost of any repairs or replacements thereto necessitated by the negligence or
wrongful act of the Lessee or Lessee’s agents, employees, contractors or other
invitees. Lessor shall, at Lessor’s expense (but subject to reimbursement by
Lessee as provided below), maintain, repair and (if necessary in the judgment of
Lessor’s experts) replace the roof covering, HVAC systems, electrical and
plumbing systems, fire sprinkler system (if any), landscaping, parking lot
surface, exterior lighting, exterior paint and other portions of the Premises
outside the interior of the Building (“Lessor’s Maintenance Services”) during
the term of this Lease, as may be extended.  Lessee shall reimburse Lessor as
Additional Rent the cost incurred by Lessor in performing Lessor’s Maintenance
Services, within thirty (30) days after delivery of invoice from Lessor;
provided, however, that  (except where repair or replacement of the parking lot
surface, landscaping, exterior lighting, exterior paint, roof or HVAC or fire
sprinkler system are necessitated by the negligence, misuse or wrongful act of
the Lessee or Lessee’s agents, employees, contractors or other

8  

--------------------------------------------------------------------------------

 

invitees, in which event Lessee shall pay the costs thereof in a lump sum on
demand), costs of replacement (as opposed to repair) and capital repairs
(defined as a single repair the cost of which exceeds $25,000) of the foregoing
shall be amortized over the useful life thereof (as determined in Lessor’s
reasonable judgment), and Lessee shall pay Lessor as Additional Rent a monthly
payment equal to the monthly amortization, together with interest on the
unamortized amount at an annual rate of interest equal to the sum of the “prime
rate” charged on business loans by Wells Fargo Bank, N.A., plus three percent
(3%).  Lessee expressly waives the benefits of any statute now or hereafter in
effect which would otherwise afford the Lessee the right to make repairs at
Lessor’s expense or to terminate this Lease because of Lessor’s failure to keep
the Premises in good order, condition or repair.

 

FIRE AND EXTENDED COVERAGE INSURANCE AND SUBROGATION

 

11.  Lessee shall not use, or permit the Premises, or any part thereof, to be
used by Lessee’s agents, employees, contractors, or other invitees for any
purposes other than that for which the Premises are hereby leased and no use
shall be permitted on the Premises by Lessee’s agents, employees, contractors,
or other invitees nor acts done by Lessee’s agents, employees, contractors, or
other invitees which would cause a cancellation of any insurance policy covering
the Premises, or any part thereof, nor shall Lessee sell or permit to be kept,
used or sold by Lessee’s agents, employees, contractors, or other invitees in or
about the Premises, any article which may be prohibited by the standard form of
fire insurance policies.  Lessee shall, at its sole cost and expense, comply
with any and all requirements, pertaining to its particular use of the Premises
(as opposed to use for general office purposes), of any insurance organization
or company, necessary for the maintenance of reasonable fire and public
liability insurance, covering the Building and all improvements and betterments.

 

11.1  Lessee shall, at its expense, obtain and keep in force during the term of
this Lease (i) a policy of commercial general liability insurance (including
cross liability), with minimum coverages of Two Million and no/100ths Dollars
($2,000,000.00) per occurrence combined single limit for bodily injury and for
property damage, with a Two Million and no/100ths Dollars ($2,000,000.00)
general aggregate limit, with the Premises as the “location” and the aggregate
applied

9  

--------------------------------------------------------------------------------

 

on a per location basis, insuring Lessee and naming Lessor, Lessor’s officers,
Lessor’s property manager and Lessor’s lender as Additional Insureds as their
interests may appear, against any liability arising out of the condition, use,
occupancy or maintenance of the Premises, (ii) worker’s compensation in
statutory limits, and (iii) if Lessee operates owned, leased or non-owned
vehicles at the Premises, comprehensive automobile liability insurance with a
minimum coverage of $1,000,000 per occurrence, combined single limit for bodily
injury and property damage.  Evidence of coverage must be in the form of a
Certificate of Insurance accompanied by the appropriate Additional Insured
endorsements, all in form and substance reasonably satisfactory to Lessor.  The
limits of said insurance shall not limit the liability of Lessee hereunder.

 

11.2  Lessee shall at its expense, keep in force during the term of this Lease,
a policy of fire and property damage insurance in a “special” form with a
sprinkler leakage endorsement, insuring Lessee’s inventory, fixtures, equipment
and personal property within the Premises for the full replacement value
thereof, and insuring Lessee’s interest in any improvements and betterments
constructed by or for Lessee in the Premises for the full replacement value
thereof, including code upgrade coverage.  Upon execution of this Lease and
annually thereafter upon renewal of such policies, Lessee shall provide Lessor
with certificates of insurance, together with such loss payee endorsements and
other endorsements as Lessor may require in its reasonable discretion,
evidencing coverages the Lessee is required to carry pursuant to 11.1 and
11.2.  The policies shall provide that the insurer shall endeavor to provide
thirty (30) days’ advance written notice of cancellation (ten (10) days for
cancellation due to nonpayment of premium) to Lessor and Lessor’s lender.  In
all events, Lessee shall provide written notice to Lessor within five (5) days
after Lessee’s receipt of notice from the insurer of any cancellation or
non-renewal of such policies. The policies shall otherwise be in a form
reasonably acceptable to Lessor and be issued by a carrier admitted in the State
of California with an AM Best rating of A-VII or better.

 

11.3  Lessor shall maintain a policy of commercial general liability insurance
and a policy or policies of fire and property damage insurance in a “special”
form including rental interruption coverage, with sprinkler leakage and, at the
option of Lessor, earthquake endorsements, covering loss

10  

--------------------------------------------------------------------------------

 

or damage to the Building for the full replacement cost thereof, subject to
commercially reasonable deductibles.

 

11.4  Lessee shall pay to Lessor as additional rent, during the term hereof,
upon receipt of an invoice therefore, one hundred percent (100%) of the premiums
and deductibles paid by Lessor(provided, the deductible amount shall be
amortized over the useful life of the improvement for which such insurance
deductible is applicable and Lessee shall only be obligated to reimburse Lessor
for the amortized portion of the deductible amount that occurs during the term
of this Lease as may be extended) with respect to any insurance obtained by
Lessor pursuant to 11.3 above.  Lessor may obtain such insurance for the
Premises separately, or together with other property which Lessor elects to
insure together under blanket policies of insurance.  In such case Lessee shall
be liable for only such portion of the premiums for such blanket policies as are
allocable to the Premises.  Lessee’s obligation under this paragraph shall be
prorated to reflect the commencement and termination dates of the Lease.

 

11.5  Notwithstanding anything in this Lease to the contrary, Lessee and Lessor
each hereby release the other and waive any and all rights of recovery against
the other, or against the officers, directors, employees, partners, agents and
representatives of the other, for loss of or damage to the property of the
waiving party or the property of others under its control, to the extent such
loss or damage is caused by or results from a risk which is insured against
under any insurance policy carried or required to be carried by Lessor or Lessee
hereunder, without regard to the negligence or willful misconduct of the entity
so released.  Each party shall notify their respective insurance carriers of
this waiver.

 

11.6   Lessee shall carry and maintain, at Lessee’s sole cost and expense,
increased coverage amounts of the insurance required to be carried by Lessee
pursuant to this Paragraph 11 and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Lessee's
operations therein, as may be reasonably requested by Lessor, provided that such
insurance is consistent with the requirements of landlords of comparable
buildings in the vicinity of the Premises.

 

 

ABANDONMENT

11  

--------------------------------------------------------------------------------

 

 

12.  Lessee shall not abandon the Premises at any time during the term; and if
Lessee shall abandon or surrender the Premises, or be dispossessed by process of
law, or otherwise, any personal property belonging to Lessee and left on the
Premises shall be deemed to be abandoned, at the option of Lessor, except such
property as may be mortgaged to Lessor.

 

LIENS

 

13.  Lessee shall keep the Premises free from any liens arising out of any work
performed, materials furnished, or obligations incurred by Lessee, and shall
protect, defend with counsel reasonably satisfactory to Lessor, indemnify and
hold Lessor harmless from and against any claims, liabilities, judgments or
costs (including, without limitation, reasonable attorneys' fees and costs)
arising out of same or in connection therewith.  Lessee shall remove any such
lien or encumbrance by bond or otherwise within ten (10) business days after
notice by Lessor, and if Lessee shall fail to do so, Lessor may pay the amount
necessary to remove such lien or encumbrance, without being responsible for
investigating the validity thereof. Lessee shall reimburse Lessor for the amount
so paid upon demand, as additional rent.    

 

COMPLIANCE WITH GOVERNMENTAL REGULATIONS

 

14.  Lessee shall, at its sole cost and expense, comply with all statutes,
codes, ordinances, rules, regulations and other requirements of all Municipal,
State and Federal authorities (collectively, “Laws”) now in force, or which may
hereafter be in force, with respect to the condition, use or occupancy of the
Premises, and shall faithfully observe in the use of the Premises all Laws now
in force or which may hereafter be in force.  The judgment of any court of
competent jurisdiction, or the admission of Lessee in any action or proceeding
against Lessee, whether Lessor be a party thereto or not, that Lessee has
violated, or that the Premises are not in compliance with, any Laws, shall be
conclusive of that fact as between Lessor and Lessee.  Lessee’s obligations
under this paragraph 14 or paragraph 11 above shall include the obligation to
make, at Lessee’s sole cost, any Alterations to the Premises which are required
by applicable Laws, provided that (a) notwithstanding anything to the contrary
herein, Lessee shall not be required to make any such Alterations (other than
those required (i) by reason of Lessee’s particular use of the Premises, (ii) by
reason of (or that are triggered by) a CASP inspection requested by Lessee, or

12  

--------------------------------------------------------------------------------

 

(iii) by reason of Alterations undertaken by Lessee, which collectively are
referred to as “Lessee-Caused Alterations”), Lessor shall perform such
Alterations (other than Lessee-Caused Alterations), and Lessee shall only be
required to pay an allocable portion of the costs of such required Alterations
(other than Lessee-Caused Alterations) based on the ratio of the remaining Lease
term to the useful life of such Alterations, and (b) other than Lessee-Caused
Alterations, Lessee shall not be required to pay any portion of the cost of
Alterations which are legally required to be made as of the date of this Lease
and as to which Lessor receives notice of such requirement prior to the date
sixty (60) days after the Commencement Date. Lessee shall be solely responsible
for making and paying for any Alterations required as the result of any
Lessee-Caused Alterations.

 

INDEMNIFICATION OF LESSOR

 

15.  Neither Lessor nor Lessor’s agents, nor any shareholder, constituent
partner or other owner of Lessor or any agent of Lessor nor any contractor,
officer, director or employee of any thereof shall be liable to Lessee, and
Lessee waives all claims against Lessor and such other persons, for any injury
to or death of any person or for loss of use of or damage to or destruction of
property in or about the Premises by or from any cause whatsoever, unless caused
solely by the active negligence or willful misconduct of Lessor, its agents or
employees.  Lessee agrees to indemnify and hold Lessor, Lessor’s agents, the
shareholders, constituent partners and/or other owners of Lessor or any agent of
Lessor, and all contractors, officers, directors and employees of any thereof
(collectively, “Indemnitees”), and each of them, harmless from and to protect
and defend with counsel reasonably satisfactory to Lessor each Indemnitee
against any and all claims, demands, suits, liability, damage or loss and
against all costs and expenses, including reasonable attorney’s fees incurred in
connection therewith, (a) arising out of any injury or death of any person or
damage to or destruction of property occurring in, on or about the Premises,
from any cause whatsoever, unless caused solely by the gross negligence or
willful misconduct of such Indemnitee, or (b) occurring in, on or about the
Premises, when such claim, injury or damage is caused or allegedly caused in
whole or in part by the act, neglect, default, or omission of any duty by
Lessee, its former or current agents, contractors, employees, invitees, or
sublessees, or (c) arising from any failure of Lessee to observe or perform any
of its obligations hereunder.

13  

--------------------------------------------------------------------------------

 

The provisions of this paragraph shall survive the expiration or termination of
this Lease with respect to any claims or liability occurring prior to such
expiration or termination.

 

ADVERTISEMENTS AND SIGNS

 

16.  Lessee shall not place or permit to be placed by its agents, employees or
contractors, in, upon or about the Premises any signs not approved by the city
or other governing authority.  Lessee shall not place, or permit to be placed by
its agents, employees, contractors, or other invitees in, upon or about the
Premises, any signs, advertisements or notices without the prior written consent
of the Lessor.  Lessee shall remove any signs placed by it or its sublessees or
assignees and its and their respective agents, employees, contractors or other
invitees in, upon or about the Premises at the expiration or termination of this
Lease, and repair any damage or injury to the Premises caused thereby, and if
not so removed by Lessee then Lessor may have same so removed at Lessee’s
expense, as additional rent.  Any sign placed without the express written
consent of Lessor may be removed by Lessor at Lessee’s sole expense, as
additional rent.  Lessor hereby approves the signage existing on or about the
Premises as of the date this Lease is executed.

 

UTILITIES

 

17.  Lessee shall pay for all water, gas, heat, light, power, telephone service
and all other utilities or services supplied to the Premises. Whenever possible,
Lessee shall contract with the service providers directly. If the Premises are
not served by separate water, gas and/or electrical meters, Lessor shall
contract with such service provider and Lessee shall pay to Lessor its share of
the costs of such utilities for the entire Premises, as determined by Lessor
based on square footage or other equitable method.  As to any utilities that
Lessee contracts for directly, Lessee shall maintain records of its utility
usage and shall provide such records to Lessor upon Lessor’s request to enable
Lessor to comply with any applicable Laws respecting disclosure of utility
usage.  

 

ATTORNEY’S FEES

 

18.  If a legal action is commenced for the possession of the Premises, for the
recovery of any sum due hereunder, or because of the breach of any other
covenant herein, the losing party shall pay to prevailing party reasonable
attorneys’

14  

--------------------------------------------------------------------------------

 

fees and costs incurred in such action, including any appeal thereof, which fees
and costs shall be payable whether or not such action is prosecuted to judgment.

 

DEFAULT AND REMEDIES

 

19.  The occurrence of any one or more of the following events (each an “Event
of Default”) shall constitute a breach of this Lease by Lessee:

 

(a)  Lessee fails to pay any Base Monthly Rent or additional rent under this
Lease as and when it becomes due and payable and such failure continues for more
than five (5) days after Lessor’s delivery of written notice to Lessee that such
Rent or other charge is past due; or

 

(b)  Lessee fails to perform or breaches any other covenant of this Lease to be
performed or observed by Lessee as and when performance or observance is due and
such failure or breach continues for more than fifteen (15) days after Lessor
gives written notice thereof to Lessee; provided, however, that if such failure
or breach cannot reasonably be cured within such period of fifteen (15) days, an
Event of Default shall not exist as long as Lessee commences with due diligence
and dispatch the curing of such failure or breach within such period of fifteen
(15) days and, having so commenced, thereafter prosecutes diligently and
continuously and completes the curing of such failure or breach within a
reasonable time; or

 

(c)  Lessee files, or consents by answer or otherwise to the filing against it
of, a petition for relief or reorganization or arrangement or any other petition
in bankruptcy or for liquidation or to take advantage of any bankruptcy,
insolvency or other debtors’ relief law of any jurisdiction; makes an assignment
for the benefit of its creditors; or consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of Lessee or of any
substantial part of Lessee’s property; or

 

(d)  A court or government authority enters an order, and such order is not
vacated within thirty (30) days, appointing a custodian, receiver, trustee or
other officer with similar powers with respect to Lessee or with respect to any
substantial part of Lessee’s property; or constituting an order for relief or
approving a petition for relief or reorganization or arrangement or any other
petition in

15  

--------------------------------------------------------------------------------

 

bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors’ relief law of any jurisdiction; or ordering the dissolution,
winding-up or liquidation of Lessee; or

 

(e)  Lessee abandons the Premises.

 

19.1  If an Event of Default occurs, Lessor shall have the right at any time to
give a written termination notice to Lessee and, on the date specified in such
notice, Lessee’s right to possession shall terminate and this Lease shall
terminate.  Upon such termination, Lessor shall have the right to recover from
Lessee:

 

(i)  The worth at the time of award of all unpaid rent which had been earned at
the time of termination;

 

(ii)  The worth at the time of award of the amount by which all unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Lessee proves could have been reasonably
avoided;

 

(iii)  The worth at the time of award of the amount by which all unpaid rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Lessee proves could be reasonably avoided; and

 

(iv)  All other amounts necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform all of Lessee’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

The “worth at the time of award” of the amounts referred to in clauses (i) and
(ii) above shall be computed by allowing interest at the maximum annual rate
allowed by law for business loans (not primarily for personal, family or
household purposes) not exempt from the usury law at the time of termination or,
if there is no such maximum annual interest rate, at the rate of twelve percent
(12%) per annum.  The “worth at the time of award” of the amount referred to in
clause (iii) above shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).  For the purpose of determining unpaid rent under clauses (i),

16  

--------------------------------------------------------------------------------

 

(ii) and (iii) above, the rent reserved in this Lease shall be deemed to be the
total rent payable by Lessee under this Lease, including Base Monthly Rent,
additional rent and all other sums payable by Lessee under this Lease.

 

19.2  Even though Lessee has breached this Lease, this Lease shall continue in
effect for so long as Lessor does not terminate Lessee’s right to possession.
Lessor shall have the remedy described in California Civil Code Section 1951.4
(lessor may continue lease in effect after lessee's breach and abandonment and
recover rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations).  Accordingly, if Lessor does not elect
to terminate this Lease on account of any Event of Default by Lessee, Lessor
may, from time to time, without terminating this Lease, enforce all of its
rights and remedies under this Lease, including the right to recover all rent as
it becomes due.  Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Lessor to protect
Lessor’s interest under this Lease shall not constitute a termination of
Lessee’s right to possession unless written notice of termination is given by
Lessor to Lessee.

 

19.3  The remedies provided for in this Lease are in addition to all other
remedies available to Lessor at law or in equity by statute or otherwise.

 

19.4  If Lessee shall fail to perform any obligation or covenant pursuant to
this Lease within a reasonable period of time (not to exceed 15 days) following
notice from Lessor to do so, then Lessor may, at its election and without
waiving any other remedy it may otherwise have under this Lease or at law,
perform such obligation or covenant and Lessee shall pay to Lessor, as
Additional Rent, the costs incurred by Lessor in performing such obligation or
covenant.

 

19.5Any notices given or delivered to Lessee under Section 19(a) and (b) above
may be given to Lessee by email.

 

LATE CHARGES AND INTEREST

 

20.  Lessee hereby acknowledges that late payment by Lessee to Lessor of rent
and other sums due hereunder will cause Lessor to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain.  Such costs include, but are not limited to,

17  

--------------------------------------------------------------------------------

 

processing and accounting charges, and late charges which may be imposed on
Lessor by the terms of any mortgage or trust deed covering the
Premises.  Accordingly, if any installment of rent or any other sum due from
Lessee shall not be received by Lessor or Lessor’s designee within five (5) days
after such amount shall be due, Lessee shall pay to Lessor a late charge equal
to ten percent (10%) of such overdue amount.  The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of late payment by Lessee.  Acceptance of such late charge by
Lessor shall in no event constitute a waiver of Lessee’s default with respect to
such overdue amount, nor prevent Lessor from exercising any of the other rights
and remedies granted hereunder.  Notwithstanding the foregoing, before assessing
a late charge or late interest the first time in any one (1) year period, Lessor
shall provide Lessee written notice of the delinquency, and shall waive such
late charge and late interest if Lessee pays such delinquency within five (5)
days thereafter.

 

If any rent or other sums due and payable under the Lease remains delinquent for
a period in excess of five (5) calendar days, then, in addition to any late
charge payable, Lessee shall pay to Lessor interest on any rent that is not so
paid from the date due until paid at the then maximum rate of interest not
prohibited or made usurious by Law, not to exceed twelve percent (12%) per year.

 

SURRENDER OF LEASE

 

21.  The voluntary or other surrender of this Lease by Lessee, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Lessor, terminate all or any existing subleases, or may, at the option of
Lessor, operate as an assignment to Lessor of any or all such subleases.

 

TAXES

 

22.  The Lessee shall be liable for all taxes levied against any personal
property and trade or business fixtures on the Premises.  The Lessee also agrees
to pay, as additional rent, during the term of this Lease and any extensions
thereof, all real estate taxes plus the yearly installments of any special
assessments which are of record or which may become of record during the term of
this Lease.  Within thirty (30) days after delivery to Lessee of Lessor’s
invoice for taxes accompanied by a copy of a real estate tax bill, Lessee shall
pay such taxes to Lessor.  If the Premises are a portion of a tax

18  

--------------------------------------------------------------------------------

 

parcel or parcels and this Lease does not cover an entire tax parcel or parcels,
the taxes and assessment installments allocated to the Premises shall be
pro-rated on a square footage or other equitable basis, as calculated by the
Lessor.  Lessee’s obligation under this paragraph will be pro-rated to reflect
the commencement and termination dates of this Lease.  Notwithstanding the
foregoing, Lessee shall not be required to pay any portion of any tax or
assessment expense or any increase therein in excess of the amount which would
be payable if such tax or assessment expense were paid in installments over the
longest permitted term.

 

NOTICES

 

23.  All notices to be given to Lessee may be given in writing personally, by
commercial overnight courier or by depositing the same in the United States
mail, postage prepaid, and addressed to Lessee at the address below, or such
other address as Lessee may, from time to time designate by giving notice in the
manner specified in this paragraph.  Notices given in accordance with this
paragraph shall be deemed received one business day after sent by commercial
overnight courier, three business days after being deposited in the United
States mail, or when delivered if delivered personally.  All notices to be given
to Lessor may be given in writing personally or by depositing the same with a
commercial overnight courier or in the United States mail, postage prepaid, and
addressed to Lessor at the following address or such other address as Lessor
may, from time to time designate:

 

If to Lessor:

 

ZIC 1212 Terra Bella LLC

c/o Renault & Handley

625 Ellis Street, Suite 101

Mountain View, CA 94043

Attn:  Geordie McKee

 

With notices to Lessor copied to:

 

ZIC 1212 Terra Bella LLC

c/o W A Zappettini Group, Inc.

300 Montgomery Street, Suite 1108

San Francisco CA 94104

Attn: John Zappettini

 

19  

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, notice by email shall be permitted in accordance
with paragraphs 19(a) and (b), 24 and 35.6, and Lessee shall provide Lessor with
its email contact information.

 

If to Lessee:

 

Iridex Corporation

1212 Terra Bella Avenue

Mountain View, CA 94043

Attn: Atabak Mokari, Chief Financial Officer

Email:Amokari@iridex.com

 

 

ENTRY BY LESSOR

 

24.  Lessee shall permit Lessor and its agents to enter into and upon the
Premises at all reasonable times, and with not less than 24 hours advance notice
given verbally or via email (except in cases of emergency when no notice shall
be required), for the purpose of inspecting the same, for the purpose of showing
the Premises to prospective buyers or, during the last six (6) months of the
term, lessees, for the purpose of maintaining any portion of the Premises, or
for the purpose of making repairs, alterations or additions to any other portion
of the Premises, including the erection and maintenance of such scaffolding,
canopies, fences and props as may be required without any rebate of rent and
without any liability to Lessee for any loss of occupation or quiet enjoyment of
the Premises thereby occasioned; and shall permit Lessor and his agents to place
upon the Premises any usual or ordinary “For Sale” sign or, at any time within
ninety (90) days prior to the expiration of this Lease, to place upon the
Premises any “For Lease” sign.  Lessor and Lessor’s agents shall use
commercially reasonable efforts to not unreasonably impair Lessee’s operations
and to comply with Lessee’s reasonable security measures.  

 

DESTRUCTION OF PREMISES

 

25.  In the event of damage or partial destruction of the Premises during the
term of this Lease from any cause covered by insurance carried, or required to
be carried, by Lessor under this Lease, Lessor shall forthwith repair the same,
provided (a) Lessor has not terminated this Lease due to an Event of Default,
(b) such repairs can, in Lessor’s reasonable judgment, be completed within one
hundred eighty (180) days after such damage under the laws and regulations of
State,

20  

--------------------------------------------------------------------------------

 

Federal, County or Municipal authorities, and (c) Lessee shall assign to Lessor
the proceeds of the insurance Lessee is required to carry on its improvements
and betterments in the Premises in accordance with paragraph 11.2.  Such damage
or partial destruction shall in no way annul or void this Lease. Lessee shall be
entitled to a proportionate reduction of rent while such repairs are being made,
such proportionate reduction to be based upon the extent to which such damage
and the making of such repairs shall interfere with the business carried on by
Lessee in the Premises.  If the cause of such repairs is not so covered by
insurance or cannot, in Lessor’s reasonable judgment, be completed within two
hundred seventy (270) days after the damage or partial destruction, Lessor shall
provide Lessee written notice thereof (“Lessor’s Damage Notice”) within sixty
(60) days after such damage occurs and Lessor may, at its option, elect (and
shall notify Lessee of such election in Lessor’s Damage Notice) to (a) make such
repairs within a reasonable time, this Lease continuing in full force, or (b)
terminate this Lease by notice to Lessee.  In the event that Lessor does not so
elect to make such repairs because the damage is not covered by insurance or
cannot be made in one hundred eighty (180) days under applicable laws and
regulations, Lessee or Lessor may terminate this Lease by written notice to the
other given within thirty (30) days after delivery of Lessor’s Damage
Notice.  In respect to any partial destruction which Lessor is obligated to
repair or may elect to repair under the terms of this paragraph, the provisions
of Section 1932, Subdivision 2, and of Section 1933, Subdivision 4, of the Civil
Code of the State of California are waived by Lessee.  In the event that the
Building is damaged and the cost to repair the damage and restore the Building
to its previous condition (including any required code upgrades) would, in
Lessor’s reasonable judgment, exceed 33 1/3% of the replacement cost of the
Building and other improvements on the Premises, Lessor may elect to terminate
this Lease, whether the Premises are damaged or not.  A total destruction of the
Building shall terminate this Lease.  In the event of any dispute between Lessor
and Lessee relative to the provisions of this paragraph, such dispute shall be
resolved by mandatory arbitration pursuant to the Commercial Arbitration Rules
of the American Arbitration Association, using a panel of three (3) neutral
arbitrators. The three arbitrators so selected shall hear and determine the
controversy and their decision thereon shall be final and binding upon both
Lessor and Lessee, who shall bear the cost of such arbitration equally between
them.  Notwithstanding

21  

--------------------------------------------------------------------------------

 

the foregoing in this Section 25, (a) Lessor shall not have the right to
terminate this Lease if the damage is relatively minor (costing less than ten
percent (10%) of the replacement cost of the Building to restore) or Lessor
actually intends to restore the damage, and (b) if the Premises are damaged by
any peril and Lessor does not terminate this Lease, then Lessee shall have the
option to terminate this Lease if the Premises cannot in Lessor’s reasonable
judgment be fully restored by Lessor to their prior condition within two hundred
seventy (270) days after the damage.

 

ASSIGNMENT AND SUBLETTING

 

26.  The Lessee shall not assign, transfer, mortgage or hypothecate the
leasehold estate under this Lease, or any interest therein, and shall not sublet
the Premises, or any part thereof, or any right or privilege appurtenant
thereto, or suffer any other person or entity to occupy or use the Premises, or
any portion thereof, without, in each case, the prior written consent of the
Lessor.  Lessor shall not unreasonably withhold its consent to a subletting or
assignment.  Lessor may withhold its consent to any mortgage, hypothecation or
other transfer in its sole discretion.  The Lessee shall, by thirty (30) days
written notice, advise the Lessor of its intent to assign this Lease or sublet
the Premises or any portion thereof for any part of the term hereof, which
notice shall include a description of all of the material terms of such
assignment or subletting, and a reasonably detailed description of the proposed
assignee or sublessee and its business and financial condition.  Within fifteen
(15) days after receipt of Lessee’s notice, Lessor shall either give approval to
Lessee to assign the Lease or sublease the portion of the Premises described in
Lessee’s notice, or notify Lessee of Lessor’s disapproval.  In addition, if
Lessee proposes to assign this Lease or to sublease all of the Premises for all
or substantially all of the remaining term, Lessor shall have the right to
terminate this Lease effective upon the proposed effective date of the
assignment or subletting specified in Lessee’s notice.  If the Lessor approves
an assignment or subletting, the Lessee may, within sixty (60) days after
receipt of the Lessor’s written approval, assign or sublet to the proposed
assignee or sublessee on the proposed terms.  In the event Lessee is allowed to
assign, transfer or sublet the whole or any part of the Premises, with the prior
written consent of Lessor, then no assignee, transferee or sublessee shall
assign or transfer this Lease, either in whole or in part, or sublet

22  

--------------------------------------------------------------------------------

 

the whole or any part of the Premises, without also having obtained the prior
written consent of the Lessor.  In the event of any approved assignment or
subletting, Lessee shall pay to the Lessor, as additional rent, fifty percent
(50%) of all assignment proceeds and rents received by the Lessee from its
assignee or sublessee which are in excess of the amount payable by the Lessee to
the Lessor hereunder, after deducting the amount of any market rate real estate
brokerage commissions and reasonable attorney’s fees, and construction costs
paid by Lessee in connection with the assignment or subletting.  Any sublessee
must provide liability insurance as required under the Lease, naming as
additional insureds Lessor and its property manager and the other parties
specified in paragraph 11.1.  A consent of Lessor to one assignment, transfer,
hypothecation, subletting, occupation or use by any other person shall not
release Lessee from any of the Lessee’s obligations hereunder or be deemed to be
a consent to any subsequent similar or dissimilar assignment, transfer,
hypothecation, subletting, occupation or use by any other person.  Any such
assignment, transfer, hypothecation, subletting, occupation or use without such
consent shall be void and shall constitute a breach of this Lease by Lessee and
shall, at the option of Lessor exercised by written notice to Lessee, terminate
this Lease, in each case if it continues beyond applicable notice and cure
periods.  The leasehold estate under this Lease shall not, nor shall any
interest therein, be assignable for any purpose by operation of law without the
written consent of Lessor.  As a condition to its consent, Lessor may require
Lessee to pay all reasonable expenses incurred by Lessor in connection with the
assignment, and Lessor may require Lessee’s assignee or sublessee to assume in
writing all of the obligations under this Lease (or, as to a sublessee of a
portion of the Premises, to assume all obligations applicable to such
portion).  Lessee shall not amend any sublease in any material respect without
the prior written consent of Lessor, which shall not be unreasonably
withheld.  No assignment or sublease shall release Lessee from its obligations
under this Lease.

 

Notwithstanding the foregoing, Lessee may, without Lessor’s consent and without
being subject to the profit sharing and recapture provisions above, assign this
Lease or sublet all or a portion of the Premises to (a) an entity which
controls, is controlled by, or is under common control with, Lessee, (b) an
entity related to Lessee by merger, consolidation or reorganization, or (c) a
purchaser of a substantial portion or Lessee’s assets (each, a “Permitted
Transfer”); provided

23  

--------------------------------------------------------------------------------

 

that Lessee gives Lessor prior written notice (or, if prohibited by law or
contract, notice promptly thereafter) of such Permitted Transfer and the
material terms of such Permitted Transfer.  If requested by Lessor, Lessee or
such transferee shall provide financial statements or other documentation
substantiating its tangible net worth.  The phrase “controlling percentage” or
“control” means the ownership of and the right to vote stock possessing more
than fifty percent of the total combined voting power of all classes of Lessee’s
capital stock issued, outstanding and entitled to vote for the election of
directors.  If Lessee is a partnership, a withdrawal or change, voluntary,
involuntary or by operation of Law, of any general partner, or the dissolution
of the partnership, shall be deemed a voluntary assignment of Lessee’s interest
in this Lease.  

 

CONDEMNATION

 

27.  If any part of the Premises shall be taken for any public or quasi-public
use, under any statue or by right of eminent domain or private purchase in lieu
thereof, and a part thereof remains which is susceptible of occupation
hereunder, this Lease shall, as to the part so taken, terminate as of the date
title shall vest in the condemnor or purchaser, and the rent payable hereunder
shall be adjusted so that the Lessee shall be required to pay for the remainder
of the term only such portion of such rent as the value of the part remaining
after such taking bears to the value of the entire Premises prior to such
taking; but in such event Lessor shall have the option to terminate this Lease
as of the date when title to the part so taken vests in the condemnor or
purchaser.  If all of the Premises, or such part thereof be taken so that there
does not remain a portion susceptible for occupation hereunder, this Lease shall
thereupon terminate. If a part or all of the Premises be taken, all compensation
awarded upon such taking shall go to the Lessor and the Lessee shall have no
claim thereto.  Lessee may pursue a separate claim with the condemning authority
for loss of goodwill, relocation and moving expenses only.

 

EFFECT OF CONVEYANCE

 

28.  The term “Lessor” as used in this Lease, means only the owner for the time
being of the Premises, so that, in the event of any sale of the Premises, the
Lessor shall be and hereby is entirely freed and relieved of all covenants and
obligations of the Lessor hereunder which arise after such sale, and it shall be
deemed and construed, without further

24  

--------------------------------------------------------------------------------

 

agreement between the parties and the purchaser at any such sale, that the
purchaser of the Premises has assumed and agreed to carry out any and all
covenants and obligations of the Lessor hereunder arising after such sale.  If
any security deposit was given by the Lessee to secure the faithful performance
of all or any of the covenants of this Lease on the part of the Lessee, the
Lessor shall transfer and deliver the security, as such, to the purchaser at any
such sale, and thereupon the Lessor shall be discharged from any further
liability with respect thereto.  Upon the written request of Lessor, Lessee
shall execute an estoppel certificate as may be required in connection with any
such sale.

 

SUBORDINATION

 

29.  Subject to the terms of this Section 29, Lessee agrees that this Lease
shall be subject and subordinate to any mortgage, deed of trust or other
instrument of security which has been or shall be placed on the Building or the
Premises, and this subordination is hereby made effective without any further
act of Lessee.  The Lessee shall, at any time hereinafter, on demand, execute
any instruments, releases, estoppel certificates, or other documents that may be
required by any mortgagee, mortgagor, or trustor or beneficiary under any deed
of trust for the purpose of subjecting and subordinating this Lease to the lien
of any such mortgage, deed of trust or other instrument of security, and the
failure of the Lessee to execute any such instruments, releases or documents,
shall constitute a default hereunder after the expiration of applicable notice
and cure periods.  Notwithstanding Lessee’s obligations under this paragraph 29,
the subordination of the Lease shall be conditioned upon Lessee’s receipt from
any such lender of a recognition agreement, on the lender’s standard form
(subject to reasonable comments by Lessee, provided that in the event of any
disagreement between Lessee and the lender regarding such comments, the
requirements of the lender shall control), and no mortgagee, trustee or
beneficiary under any deed of trust or other instrument of security which may be
placed on the Premises shall have the right to terminate the Lease or disturb
Lessee’s occupancy thereunder so long as no Event of Default has occurred and is
continuing under this Lease.  If requested by Lessor, Lessee shall promptly
provide Lessor with the most recent annual financial statements of Lessee or, if
financial statements of Lessee are not available, then financial statements of
Lessee’s parent corporation or other parent entity. Any such financial
statements (other than

25  

--------------------------------------------------------------------------------

 

those that are publicly available) received by Lessor shall be held in
confidence except for (i) review by Lessor’s actual or prospective lenders,
investors, consultants, attorneys, accountants, agents, brokers, and insurers,
provided that Lessor instructs such parties to keep such materials confidential,
(ii) as otherwise required by applicable laws, governmental decree or any rule,
regulation or decree of any interested governmental body or legally compelled by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process; (iii) in any suit, action, arbitration or other
proceeding between the parties or arising out of or related to this Lease; or
(iv) any such information that is a matter of public record.  

 

WAIVER

 

30.  The waiver by Lessor of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition therein contained.  The subsequent acceptance of rent hereunder by
Lessor shall not be deemed to be a waiver of any preceding breach by Lessee of
any term, covenant or condition of this Lease, other than the failure of Lessee
to pay the particular rental so accepted, regardless of Lessor’s knowledge of
such preceding breach at the time of acceptance of such rent.

 

HOLDING OVER

 

31.  Any holding over after the expiration or other termination of the term of
this Lease with the written consent of Lessor, which may be granted or withheld
in Lessor’s sole and absolute discretion, shall be construed to be a tenancy
from month-to-month, at a rental to be negotiated by Lessor and Lessee prior to
the expiration of said term, and shall otherwise be on the terms and conditions
herein specified, so far as applicable.  Any holding over after the expiration
or other termination of the term of this Lease without the written consent of
Lessor shall be construed to be a tenancy at sufferance on all the terms set
forth herein, except that the Base Monthly Rent shall be an amount equal to one
hundred fifty percent (150%) of the Base Monthly Rent payable by Lessee
immediately prior to such holding over.

 

SUCCESSORS AND ASSIGNS

 

26  

--------------------------------------------------------------------------------

 

32.  The covenants and conditions herein contained shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto; and all of the parties
hereto shall be jointly and severally liable hereunder.

 

TIME

 

33.  Time is of the essence of this Lease.

 

MARGINAL CAPTIONS; COMPLETE AGREEMENT; AMENDMENT; CONSENT

 

34.  The marginal headings or titles to the paragraphs of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof.  This instrument is the complete and
integrated agreement between the parties hereto and may not be modified orally
or in any other manner than by an agreement in writing signed by all of the
parties hereto or their respective successors in interest.  Whenever this Lease
requires an approval, consent, determination or judgment by either Lessor or
Lessee, unless another standard is expressly set forth, such approval, consent,
determination or judgment and any conditions imposed thereby shall be reasonable
and shall not be unreasonably withheld or delayed.

 

ENVIRONMENTAL OBLIGATIONS

 

35.  Lessee’s obligations under this paragraph 35 shall survive the expiration
or termination of this Lease.

 

35.1  As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances, “ “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water

27  

--------------------------------------------------------------------------------

 

Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et seq., (d) Clean Air Act
(“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances Control Act (“TSCA”), 14
U.S.C. § 2601 et seq., (f)  Hazardous Materials Transportation Act, 49 U.S.C. §
1801, et seq., (g) Carpenter-Presley-Tanner Hazardous Substance Account Act
(“California Superfund”), Cal. Health & Safety Code § 25300 et seq., (h)
California Hazardous Waste Control Act, Cal. Health & Safety code § 25100 et
seq., (i) Porter-Cologne Water Quality Control Act (“Porter-Cologne Act”), Cal.
Water Code § 13000 et seq., (j) Hazardous Waste Disposal Land Use Law, Cal.
Health & Safety codes § 25220 et seq., (k) Safe Drinking Water and Toxic
Enforcement Act of 1986 (“Proposition 65”), Cal. Health & Safety code § 25249.5
et seq., (l) Hazardous Substances Underground Storage Tank Law, Cal. Health &
Safety code § 25280 et seq., (m) Air Resources Law, Cal. Health & Safety Code §
39000 et seq., and (n) regulations promulgated pursuant to said laws or any
replacement thereof, or as similar terms are defined in the federal, state and
local laws, statutes, regulations, orders or rules.  The term “Hazardous
Materials” shall also mean any and all other biohazardous wastes and substances,
materials and wastes which are, or in the future become, regulated under
applicable Laws for the protection of health or the environment, or which are
classified as hazardous or toxic substances, materials or wastes, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision.  The term “Hazardous
Materials” shall include, without limitations, (i) trichloroethylene,
tetrachloroethylene, perchloroethylene and other chlorinated solvents, (ii) any
petroleum products or fractions thereof, (iii) asbestos, (iv) polychlorinated
biphenyls, (v) flammable explosives, (vi) urea formaldehyde, (vii) radioactive
materials and waste, and (viii) materials and wastes that are harmful to or may
threaten human health, ecology or the environment.

 

35.2 Lessee acknowledges that the Premises are adjacent to or near a groundwater
contamination plume originating from various nearby properties designated as
Federal Superfund sites, including 1250 West Middlefield Road and 1300 Terra
Bella Avenue, formerly operated by Spectra-Physics Laser, Inc. and/or Teledyne
Semiconductor. It has been determined that the plume contains volatile organic
compounds (VOCs), the vapors of which can migrate through soil. Since the
1980’s, the San Francisco Bay Regional Water Quality Control Board has been and
continues to be the lead agency for regulatory actions taken at the

28  

--------------------------------------------------------------------------------

 

Spectra-Physics and Teledyne sites. Teledyne Semiconductor, Spectra-Physics, and
their respective corporate successors, including ThermoFisher Scientific, have
investigated and conducted, and continue to investigate and conduct, remediation
and monitoring activities at and downgradient of their respective sites.
Additional information concerning these sites is available at the following:
https://geotracker.waterboards.ca.gov/profile_report.asp?global_id=SL721201221.

 

35.3Notwithstanding anything to the contrary in this Lease, Lessee, at its sole
cost, shall comply with all Laws relating to the storage, use and disposal of
Hazardous Materials; provided, however, that Lessee shall not be responsible for
remediating or paying for the remediation of any contamination of the Premises
by Hazardous Materials except to the extent caused or exacerbated in whole or in
part by Lessee or its agents, employees, contractors or other invitees.  Lessee
shall not store, use or dispose of any Hazardous Materials except for those
Hazardous Materials (“Permitted Materials”) which are either (a) normal
quantities of ordinary office supplies or cleaning supplies, or (b) approved in
writing by Lessor and, if required by law, listed in a Hazardous Materials
management plan (“HMMP”) which Lessee shall submit to appropriate government
authorities as and when required under applicable Laws, with a copy to
Lessor.  Lessee may use, store and dispose of Permitted Materials provided that
(i) such Permitted Materials are used, stored, transported, and disposed of in
strict compliance with applicable Laws, and (ii) as to Permitted Materials
described in clause (b) above, such Permitted Materials shall be limited to the
materials listed on and may be used only in the quantities specified in the
HMMP, or in the case of Hazardous Materials not required by law to be included
in an HMMP, quantities of such materials approved in writing by Lessor.  In no
event shall Lessee cause or permit its agents, employees, contractors or other
invitees to cause to be discharged into the plumbing or sewage system of the
Premises or onto the land underlying or adjacent to the Premises any Hazardous
Materials.  If the presence of Hazardous Materials on the Premises caused or
exacerbated by Lessee or its agents, employees, contractors or other invitees
results in contamination or deterioration of water or soil, then Lessee shall
promptly take any and all action necessary to clean up such contamination, but
the foregoing shall in no event be deemed to constitute permission by Lessor to
allow the presence of such Hazardous Materials.

29  

--------------------------------------------------------------------------------

 

 

35.4 Upon receiving notice or becoming aware thereof, Lessee shall immediately
notify Lessor in writing of:

 

(a)  Any enforcement, cleanup, removal, or other governmental or regulatory
action instituted, completed or threatened against Lessee related to any
Hazardous Materials;

 

(b)  Any claim made or threatened by any person against Lessee or the Premises
relating to damage, contribution, cost recovery compensation, loss or injury
resulting from or claimed to result from any Hazardous Materials; and,

 

(c)  Any reports made to any environmental agency arising out of or in
connection with any Hazardous Materials in, discharged at, or removed from the
Premises, including any complaints, notices, warnings or asserted violations in
connection therewith.

 

Lessee shall also supply to Lessor as promptly as possible, and in any event
within five (5) business days after Lessee first receives or sends the same,
with copies of all claims, reports, complaints, notices, warnings or asserted
violations related in any way to the existence of Hazardous Materials at, in,
under or about the Premises or Lessee’s use thereof.  Lessee shall, upon
Lessor’s request, promptly deliver to Lessor copies of any documents or
information relating to the use, storage or disposal of Hazardous Material on or
from the Premises.

 

35.5  Upon termination or expiration of this Lease, Lessee at its sole expense
shall cause all Hazardous Materials placed in or about the Premises, by Lessee,
its agents, contractors, employees or other invitees, and all installations
(whether interior or exterior) made by or on behalf of Lessee relating to the
storage, use, disposal or transportation of Hazardous Materials to be removed
from the Premises and transported for use, storage or disposal in accordance and
compliance with all Laws and other requirements respecting Hazardous Materials
used or permitted to be used by Lessee.  In the event Lessee uses or stores
Hazardous Materials in the Premises (other than normal quantities of ordinary
office supplies or cleaning supplies), Lessee shall apply for and shall obtain
from all appropriate regulatory authorities (including any applicable fire
department or regional water quality control board) all permits approvals and
clearances necessary for the closure of

30  

--------------------------------------------------------------------------------

 

the Premises and shall take all other actions as may be required to complete the
closure of the Premises.  In addition, if Lessor has a reasonable basis for
suspecting the presence of Hazardous Materials in the soil or surface or ground
water in, on, under, or about the Premises, which has been caused by or resulted
from or is exacerbated by the activities of Lessee, its agents, employees
contractors, or other invitees, then prior to vacating the Premises, Lessee
shall undertake and submit to Lessor an environmental site assessment from an
environmental consulting company reasonably acceptable to Lessor which site
assessment shall evidence Lessee’s compliance with this paragraph 35.

 

35.6  At any time prior to expiration of the Lease term, subject to reasonable
prior written notice (not less than forty-eight (48) hours) and Lessee’s
reasonable security requirements and provided such activities do not
unreasonably interfere with the conduct of Lessee’s business at the leased
Premises, Lessor and its agents shall have the right to enter in and upon the
Premises in order to conduct appropriate tests of water and soil to determine
whether levels of any Hazardous Materials in excess of legally permissible
levels has occurred as a result of Lessee’s use thereof.  Lessor shall furnish
copies of all such test results and reports to Lessee and, at Lessee’s option
and cost, shall permit split sampling for testing and analysis by Lessee.  Such
testing shall be at Lessee’s expense if Lessor has a reasonable basis for
suspecting and confirms the presence of Hazardous Materials in the soil or
surface or ground water in, on, under, or about the Premises, which has been
caused by or resulted from the activities of Lessee, its agents, employees,
contractors, or other invitees.

 

35.7 Lessor may voluntarily cooperate at its sole cost (or at Lessee’s cost if
the need for such cooperation arises because of the acts or omissions of Lessee
or its agents, employees or contractors in violation of this Lease) in a
reasonable manner with the efforts of all governmental agencies in reducing
actual or potential environmental damage so long as the same do not unreasonably
interfere with Lessee’s use of the Premises.  Lessee shall not be entitled to
terminate this Lease or to any reduction in or abatement of rent by reason of
such compliance or cooperation.  Lessee agrees at all times to cooperate fully
with the requirements and reasonable recommendations of governmental agencies
regulating, or otherwise involved in, the protection of the environment.

31  

--------------------------------------------------------------------------------

 

 

35.8  Lessee shall indemnify, defend by counsel reasonably acceptable to Lessor,
protect and hold Lessor and each of Lessor’s partners, employees, agents,
attorney’s, successors, and assignees, free and harmless from and against any
and all claims, damages, liabilities, penalties, forfeitures, losses or expenses
(including reasonable attorney’s fees) or death of or injury to any person or
damage to any property whatsoever arising from or caused in whole or in part,
directly or indirectly by (A) the presence in, or under or about the Premises or
discharged or migrating in or from the Premises of any Hazardous Materials
caused in whole or in part by Lessee, its agents, employees, invitees,
contractors, assignees, or sublessees, or the use, analysis, storage,
transportation, disposal, release, threatened release, discharge, migration or
generation of Hazardous Materials to, in, on, under, about or from the Premises
by Lessee, or its agents, employees, invitees, contractors, assignees, or
sublessees, or (B) Lessee’s failure to comply with any Hazardous Materials Law
as required herein or the provisions of this paragraph 35.  Lessee’s obligations
hereunder shall include, without limitation, whether foreseeable or
unforeseeable, all costs, including without limitation fees of Lessor’s
attorneys and consultants, in connection with any required or necessary repair,
cleanup or detoxification or decontamination of the Premises which resulted from
the activities of Lessee, its agents, employees, invitees, contractors,
assignees, or sublessees, and the preparation and implementation of any closure,
remedial action or other required plans in connection therewith, and shall
survive the expiration or earlier termination of the term of this Lease.  For
purposes of indemnity provision hereof, any actions or omissions of Lessee or by
employees, agents, assignees, sublessees, contractors or subcontractors of
Lessee or others acting for or on behalf of Lessee (whether or not they are
negligent, intentional, willful or unlawful) shall be strictly attributable to
Lessee.

 

35.9  Notwithstanding anything in this Lease to the contrary, under no
circumstance shall Lessee be liable for claims, damages, liabilities, penalties,
forfeitures, losses or expenses (including reasonable attorney’s fees) arising
out of the presence of any Hazardous Material present on or about the Premises
except to the extent caused in whole or in part by Lessee or its agents,
employees, contractors or other invitees.

32  

--------------------------------------------------------------------------------

 

 

IMPROVEMENTS ALLOWANCE

 

36.  If, and only if, Lessee satisfies the other conditions of this paragraph
36, Lessee shall be entitled to a one-time tenant improvement allowance (the
“Allowance”) in the amount of One Hundred Fifty Thousand Dollars ($150,000) to
be applied toward the Allowance Items (defined below).  Lessor acknowledges that
Lessee may perform multiple projects of Alterations and that the Allowance shall
be available at the end of each such project to pay for such project, so long as
the aggregate amount for which Lessee seeks reimbursement for a particular
project or series of projects is not less than $25,000.00, provided that in
connection with any all requests for reimbursement, in no event shall Lessor be
required to reimburse Lessee (taking into account all reimbursements then-being
made or previously made) for more than the total amount of the Allowance nor
shall Lessee be required to make more than six (6) reimbursements for all
projects.  Subject to the terms and conditions in this paragraph 36, the
Allowance shall be paid, if at all, within thirty (30) days after Lessee’s
completion of each project of Lessee’s Alterations and the satisfaction of the
conditions set forth below.  Lessee shall be responsible for all costs
associated with making any Alterations, including the costs of the Allowance
Items, to the extent such costs exceed the lesser of (a) the Allowance, or
(b) the aggregate amount that Lessor is required to disburse for such purpose
pursuant to this paragraph 36.  Notwithstanding the foregoing, in connection
with Lessee’s performance of the Alterations, Lessor shall be responsible, in
addition to the Allowance, for costs incurred to remediate Hazardous Materials
on or about the Premises to the extent such remediation is required under
applicable Laws and is not the result of Hazardous Materials released, emitted,
or introduced to the Premises by Lessee, or its employees, agents, contractors
or other invitees. Lessee shall promptly notify Lessor in writing if Lessee
discovers any Hazardous Materials in connection with the making of any
Alterations and shall not take any action or permit its employees, agents,
contractors or other invitees to take any action with respect thereto that will
exacerbate the presence of such Hazardous Materials.  Notwithstanding any
contrary provision of this Agreement, if Lessee fails to use the entire
Allowance within twenty-four (24) months after the Commencement Date, the unused
amount shall revert to Lessor and Lessee shall have no further rights with
respect thereto.  The Allowance is personal to Lessee and may not be transferred
or assigned.  In no event shall Lessor be required to disburse

33  

--------------------------------------------------------------------------------

 

any of the Allowance if an Event of Default has occurred and is continuing.

 

Except as otherwise provided in this paragraph 36, the Allowance shall be
disbursed by Lessor only for the following items (the “Allowance
Items”):  (a) the fees of Lessee’s architect and engineers, if any, in
connection with Alterations made by Lessee and any fees reasonably incurred by
Lessor for review of Lessee’s plans and specifications (the “Plans”) by Lessor’s
third party consultants; (b) plan-check, permit and license fees relating to
performance of any Alterations; and (c) the cost of performing the Alterations
and contractors’ fees and general conditions.  The Allowance shall not be used
for personal property, moving expenses or signage.

 

Subject to the terms of this paragraph 36, Lessor shall disburse the Allowance
for Allowance Items on a per-project basis by delivering a check to Lessee
within thirty (30) days after the latest of (a) the completion of the
Alterations in accordance with the approved plans and specifications;
(b) Lessor’s receipt of (i) paid invoices from all parties providing labor or
materials to the Premises; (ii) if applicable, the recording of a notice of
completion in accordance with Section 8182 of the Civil Code of the State of
California (iii) the delivery to Lessor of properly executed unconditional
mechanics lien releases in compliance with both California Civil Code Section
8132 and Section 8134 from Lessee’s general contractor, subcontractors and
material suppliers and any other party which has lien rights in connection with
the construction of the Alterations; (iv) delivery to Lessor of a certificate
from Lessee’s architect, in a form reasonably acceptable to Lessor, certifying
that the Alterations have been completed in accordance with the approved plans;
and (v) evidence that all governmental approvals required for Lessee to legally
occupy the Premises have been obtained; (c) Lessee’s delivery to Lessor of “as
built” drawings (in CAD format, if requested by Lessor); (d) Lessee’s compliance
with Lessor’s standard “close‑out” requirements regarding city approvals,
closeout tasks, Lessee’s contractor, financial close-out matters, and Lessee’s
vendors; (g) Lessee’s payment of all rent (including operating expenses and
other additional rent) due as of the date any request for reimbursement is made;
and (e) the absence of any Event of Default by Lessee under this
Lease.  Lessor’s disbursement shall not be deemed Lessor’s approval or
acceptance of the Alterations.

34  

--------------------------------------------------------------------------------

 

 

THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY WHO WILL REVIEW THE
DOCUMENT AND ASSIST YOU TO DETERMINE WHETHER YOUR LEGAL RIGHTS ARE ADEQUATELY
PROTECTED.  RENAULT & HANDLEY IS NOT AUTHORIZED TO GIVE LEGAL AND TAX
ADVICE.  NO REPRESENTATION OR RECOMMENDATION IS MADE BY RENAULT & HANDLEY OR ITS
AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT OR TAX
CONSEQUENCES OF THIS DOCUMENT OR ANY TRANSACTION RELATING THERETO.  THESE ARE
QUESTIONS FOR YOUR ATTORNEY WITH WHOM YOU SHOULD CONSULT BEFORE SIGNING THIS
DOCUMENT.

 

 

[Signatures follow on next page]




35  

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lessor and Lessee have executed these presents as of the
date set forth below.

 

LESSOR  LESSEE

 

 

ZIC 1212 TERRA BELLA LLC, a California limited liability company

 

By: ZAPPETTINI INVESTMENT COMPANY, a California general partnership,

Its: Manager

 

By: W.A. Zappettini Group, Inc., a California corporation

Its: Manager

 

 

       By:/s/ JOHN J. ZAPPETTINI

             John J. Zappettini

             President

 

Its:  Managing General Partner

 

By: McKee Development Company   Investors, LLC,

a California limited liability company,

 

Its: Manager

 

      By: /s/ GEORGE M. MCKEE

            George M. McKee,     Managing Member

 

 

Date: April 26, 2017

 

 

Iridex Corporation, a Delaware corporation

 

 

By: /s/ WILLIAM M. MOORE

     William M. Moore

Its: President and Chief Executive Officer  

 

Date: April 26, 2017

 

 

By: /s/ ATABAK MOKARI

    Atabak Mokari

Its: Chief Financial Officer and Vice President of Corporate Development

 

Date: April 26, 2017

 

 

 

 

 




36  

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PLAT DEPICTING PREMISES

 

 

 

 

 

37  